DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 112
3.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.        Claim 2 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the recited limitation "using changes in measured angles by said plurality of fixed precision sensors mounted on the machine members in the three dimensional XYZ volumetric space to calculate machine geometry error and volumetric accuracy, as roll, pitch, yaw, straightness and squareness errors while the machine and tool are static and not moving" is not described or supported by the originally filed disclosure of the present application. Neither the drawings nor the specification discusses or shows that the machine geometry error and volumetric accuracy are calculated as roll, pitch, yaw, straightness and squareness errors using changes in measured angles by said plurality of fixed precision sensors while the machine and tool are static and not moving. Therefore, the feature in question is considered as new matter. It is held that every features recited in the claims must be supported by the drawings or the specification.

Rejections - 35 USC § 112
5.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.    Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 recites the limitation of “fixed precision level sensors comprise electronically programmable angle sensors that measure the angle of an object along its axis of motion”. However, no functional relationship is defined between said “fixed precision level sensors” and other elements of claim 11 on which claim 14 depends. It appears that some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hardesty (US 20030105603 A1) in view of Smith et al. (US 20110022220 A1).
	Regarding claim 1, Hardesty discloses a method for statically and dynamically measuring the volumetric accuracy of a machine (Fig. 1; para. 0004-0005, 0030) having machine members (e.g., 202, 204, 205, 208, 212, 215, etc.) and a working tool (para. 0012: “The machine is programmed to be controllably moved in such a manner as to effect precise machining of one or more surfaces of the workpiece. The machining of the workpiece may include drilling, milling, cutting or any combination thereof. … Machining may be effected at any angle to the x-y plane, in any location within the work envelope”) at all times to include during machine operation (para. 0012, 0030), the method comprising the steps of: measuring the machine geometry errors prior to machine operation using traditional methods to develop a baseline characterization of the machine members (para. 0025-0029); mounting a precision sensor unit (216) on the machine members in the three dimensional XYZ volumetric space (para. 0022: “… utilizes the aforementioned computer numeric controller, in combination with an electronic measuring probe, to automatically achieve an acceptable state of calibration without the need for mechanical adjustments or skilled technical expertise”; see also para. 0023) and calibrating the sensor unit to a zero position (para. 0025-0029); correlating a sensor location to a physical location of a measured geometry point on the machine members (Figs. 3, 5 and 6 and related text); directly measuring an angular change of machine members continuously in real time at a sensor location (e.g., Figs. 3, 5 and 6) on the machine members during machine operation (note, the instant claim of the present application does not require that said measuring is performed simultaneously while the working tool of the machine is machining/drilling/milling/cutting the workpiece) and sending information of said angular changes to a central processing unit continuously (para. 0030); comparing sensor readings and interpolated results to the baseline characterization (para. 0030); determining any changes in machine geometry from changes in the member mounted sensor readings, and calculating tool path error (para. 0030: “ …The data will be compared with the data obtained during an automatic calibration routine to calculate any angular offsets that may have developed between the traversing paths of the x, y, and z-axes”).  
	Hardesty does not mention explicitly: said sensor unit comprises a plurality of precision sensors mounted on the machine members in the three dimensional XYZ volumetric space; said step of correlating a sensor location to a physical location of a measured geometry point on the machine members is performed for each of the plurality of precision sensors.
Smith discloses a method for measuring the volumetric accuracy of a machine tool (Fig. 1) having machine members (e.g., 12, 14) at all times to include during machine operation (Abstract; para. 0009, 0014), comprising: mounting a plurality of precision sensors (e.g., a set of laser interferometers/tracker 10 and/or accelerometers 20) on the machine members for measuring the volumetric accuracy and/or volumetric error of the machine tool (para. 0014, 0021, 0023, 0026, 0028); correlating each sensor location to a physical location of a measured geometry point on the machine members (para. 0030).
Since Smith teaches the general condition of the volumetric accuracy and/or volumetric error of the machine tool (para. 0004-0008) as well as the need of real-time compensation of the machine tool including an active cutting mode (para. 0026), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hardesty to arrive the claimed invention by incorporating Smith’s teaching of a plurality of precision sensors mounted on the machine members in the three dimensional XYZ volumetric space and applying the plurality of precision sensors, as an intended use of Smith invention, to determine any changes in machine geometry caused by angular changes of machine members therebetween continuously in real time. Doing so would provide a cost-effective method/system that is able to address the technical challenges associated with the dynamic measurement of machine tool errors (Smith, para. 0023) thus improving the precision and accuracy of volumetric calibration and compensation of the machine tools (Smith, para. 0012).
Regarding claims 9 and 10, the combination of Hardesty and Smith teaches or renders it obvious: using a plurality of precision sensors mounted on the machine members to directly measure the angular change of the machine members continuously in real time in three dimensions XYZ during machine operation, and using data from a said plurality of precision sensors mounted in three dimensions XYZ to provide a revision of baseline characteristic measurements (see discussion for claim 1 above) except: said sensors include a plurality of precision level sensors.
Examiner takes official notice that precision level sensors are well known in the art. Since Smith teaches the general condition of the precision sensors (Smith, para. 0004, 0008, 0013), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of precision level sensors into the combination of Hardesty/Smith to arrive the claimed invention. Doing so would allow to measure, e.g., thermally-induced geometric machine tool errors (Smith, para. 0004).
9.	Claims 3, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hardesty in view of Smith et al. further in view of Ignagni (US 5834623 A).
Regarding claim 3, the combination of Hardesty and Smith renders it obvious: using changes in measured angles between machine members by a said plurality of fixed precision sensors mounted on the machine members in the three dimensional XYZ volumetric space to calculate overall machine geometry error range of each axis and volumetric accuracy, while the machine is operational and the tool moving (see discussion for claim 1 above).  
The combination of Hardesty and Smith is silent on: said machine geometry error and volumetric accuracy are calculated as roll, pitch, yaw, straightness and squareness errors.
Ignagni teaches using changes in measured angles by a plurality of fixed sensors mounted on the machine members in the three dimensional XYZ volumetric space to calculate machine geometry error and volumetric accuracy, wherein said machine geometry error and volumetric accuracy are calculated as roll, pitch, yaw, straightness and squareness errors while the machine is operational and the tool moving (col. 2, lines 35-49; col. 3, lines 33-45; col. 10, lines 34-42).
Since Smith teaches using inertial sensors such as accelerometers and gyroscopes for measuring angle offsets in the three dimensional XYZ volumetric space (Smith, para. 0027), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ignagni’s teaching of calculating roll, pitch, yaw, straightness and squareness errors into the combination of Hardesty and Smith to arrive the claimed invention. Doing so would allow to provide algorithms for high precision characterization of the angular error in the movements of the movable member and consequently allow for machine compensation and automatic calibration (Ignagni, col. 2, lines 15-54).
Regarding claim 11, Hardesty discloses a system to produce calculated tool path error of a machine tool (Fig. 1; para. 0004-0005, 0030) comprising a tool tip (para. 0012) and machine members (e.g., 202, 204, 205, 208, 212, 215, etc.) by monitoring the geometric error of the machine members mounted in three dimensions XYZ and volumetric accuracy during machine operation (para. 0012, 0030), the system comprising: a central processing unit (CPU) (programmable computer-numeric controller 213 comprises a digital computer/CPU) for receiving readings taken from baseline characterization of machine geometry errors comprising straightness, squareness, and volumetric accuracy (para. 0025, 0030: “The data will be compared with the data obtained during an automatic calibration routine to calculate any angular offsets that may have developed between the traversing paths of the x, y, and z-axes”); a precision sensor unit (216) mounted on the machine members that directly measure the angle of a surface or a machine member or the angle between machine members continuously during machine operation (para. 0030; note, the instant claim of the present application does not require that said measuring is performed simultaneously while the working tool of the machine is machining/drilling/milling/cutting the workpiece); data acquisition devices for transmitting readings taken by the precision sensor unit during machine tool operation to the CPU, whereby the CPU compares readings continuously during machine operation from the precision sensor unit mounted on the machine members to the baseline characterization readings in real time and continuously during machine operation in three dimensions XYZ to produce a continuously calculated updated tool path error (para. 0030: “ …The data will be compared with the data obtained during an automatic calibration routine to calculate any angular offsets that may have developed between the traversing paths of the x, y, and z-axes”).  
Hardesty does not mention explicitly: said sensor unit comprises a plurality of fixed precision sensors mounted on the machine members in the three dimensional XYZ volumetric space; said machine geometry errors comprising roll, pitch and yaw errors.
Smith discloses a system for measuring the volumetric accuracy of a machine tool (Fig. 1) having machine members (e.g., 12, 14) at all times to include during machine operation (Abstract; para. 0009, 0014), comprising: mounting a plurality of fixed precision sensors (e.g., a set of laser interferometers/tracker 10 and/or accelerometers 20) on the machine members for measuring the volumetric accuracy and/or volumetric error of the machine tool (para. 0014, 0021, 0023, 0026, 0028).
Since Smith teaches the general condition of the volumetric accuracy and/or volumetric error of the machine tool (para. 0004-0008) as well as the need of real-time compensation of the machine tool including an active cutting mode (para. 0026), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hardesty to arrive the claimed invention by incorporating Smith’s teaching of a plurality of fixed precision sensors mounted on the machine members in the three dimensional XYZ volumetric space and applying the plurality of precision sensors, as an intended use of Smith invention, to determine any changes in machine geometry caused by angular changes of machine members therebetween continuously in real time. Doing so would provide a cost-effective method/system that is able to address the technical challenges associated with the dynamic measurement of machine tool errors (Smith, para. 0023) thus improving the precision and accuracy of volumetric calibration and compensation of the machine tools (Smith, para. 0012).
Ignagni teaches using changes in measured angles by a plurality of fixed sensors mounted on the machine members in the three dimensional XYZ volumetric space to calculate machine geometry error and volumetric accuracy, wherein said machine geometry error and volumetric accuracy are calculated as roll, pitch, yaw, straightness and squareness errors while the machine is operational and the tool moving (col. 2, lines 35-49; col. 3, lines 33-45; col. 10, lines 34-42).
Since Smith teaches using inertial sensors such as accelerometers and gyroscopes for measuring angle offsets in the three dimensional XYZ volumetric space (Smith, para. 0027), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ignagni’s teaching of calculating roll, pitch, yaw, straightness and squareness errors into the combination of Hardesty and Smith to arrive the claimed invention. Doing so would allow to provide algorithms for high precision characterization of the angular error in the movements of the movable member and consequently allow for machine compensation and automatic calibration (Ignagni, col. 2, lines 15-54).
Regarding claim 12, the combination of Hardesty and Smith teaches or renders it obvious: wherein the fixed sensorsare physically attached to the machine structure and  mounted on machine members in three dimensions XYZ to measure the machine distortion by using angular errors (see discussion for claim 1 or 11 above). As such, the combination of Hardesty/Smith/Ignagni renders the claimed invention obvious (see discussion about Ignagni’s teaching of calculating roll, pitch, yaw errors above for claim 11).
Regarding claim 13, the combination of Hardesty and Smith does not mention explicitly: wherein the machine axis roll, pitch and yaw accuracy is calculated out to the tool tip to assess errors occurring at the tool tip.
However, the feature in question is considered merely an intended use of Ignagni’s teaching of calculating roll, pitch, yaw errors to access machine geometry error and volumetric accuracy. Since Ignagni further teaches the need of assessing errors occurring at the tool tip (col. 1, lines 26-37), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Hardesty and Smith to arrive the claimed invention by applying Ignagni’s teaching to calculate the machine axis roll, pitch and yaw accuracy out to the tool tip. The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 14, the combination of Hardesty/Smith/Ignagni does not mention explicitly: fixed precision level sensors comprise electronically programmable angle sensors that measure the angle of an object along its axis of motion.  
Examiner takes official notice that fixed precision level sensors comprising electronically programmable angle sensors that measure the angle of an object along its axis of motion are well known in the art. It would have been obvious to one of ordinary skill in the art to include these well-known fixed precision level sensors in the combination of Hardesty/Smith/Ignagni wherever appropriate or needed. The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 15, Hardesty discloses: a rotary head (e.g., 215) on the machine tool and at least one fixed precision level sensor (e.g., a digital displacement transducer located within the cylindrical body of the probe) mounted on said rotary head (para. 0023). As such, the combination of Hardesty/Smith/Ignagni renders the claimed invention obvious.
Regarding claim 16, Hardesty discloses: a column (e.g., 209) for supporting the rotary head on the machine tool (Fig. 1).
Hardesty does not mention: at least one fixed precision level sensor mounted on said column.  
However, the feature in question is considered merely an intended use of Smith’s teaching of mounting a plurality of fixed precision sensors on the machine members for measuring the volumetric accuracy and/or volumetric error of the machine tool. Since Smith teaches the general condition of mounting a plurality of fixed precision sensors on the machine members (Smith, para. 0027), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art to modify the combination of Hardesty/Smith/Ignagni to arrive the claimed invention by mounting at least one fixed precision level sensor on said column. Doing so would obviously enable the system to measure and compensate any volumetric errors between said column and said rotary head. The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 17, Hardesty teaches: a support beam (203) on the machine tool for supporting the rotary head (Fig. 1).
Hardesty does not mention: at least one fixed sensor is mounted on said support beam. 
However, the feature in question is considered merely an intended use of Smith’s teaching of mounting a plurality of fixed precision sensors on the machine members for measuring the volumetric accuracy and/or volumetric error of the machine tool. Since Smith teaches the general condition of mounting a plurality of fixed precision sensors on the machine members (Smith, para. 0027), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art to modify the combination of Hardesty/Smith/Ignagni to arrive the claimed invention by mounting at least one fixed sensor is mounted on said support beam. Doing so would obviously enable the system to measure and compensate any volumetric errors between said support beam and said rotary head. The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
  Regarding claim 18, Hardesty teaches: a pair of vertical supports supporting said support beam (204/205). 
Hardesty does not mention: at least one fixed sensor mounted on at least one of the vertical supports. 
However, the feature in question is considered merely an intended use of Smith’s teaching of mounting a plurality of fixed precision sensors on the machine members for measuring the volumetric accuracy and/or volumetric error of the machine tool. Since Smith teaches the general condition of mounting a plurality of fixed precision sensors on the machine members (Smith, para. 0027), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art to modify the combination of Hardesty/Smith/Ignagni to arrive the claimed invention by mounting at least one fixed sensor mounted on at least one of the vertical supports. Doing so would obviously enable the system to measure and compensate any volumetric errors between said vertical supports and, for example, said rotary head. The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hardesty in view of Smith et al. further in view of Ignagni and Shivaswamy et al. (US 20040066831 A1).
	Regarding claim 4, the combination of Hardesty and Smith does not mention: sensing and measuring machine member temperature; mapping the tool path error calculated from overall machine roll error, pitch error, yaw error, straightness error and squareness error to the measured machine member temperature of each sensor location throughout the three dimensional XYZ volumetric space to track periodic changes in machine geometry as a function of temperature; and developing a trend analysis over time.  
Ignagni teaches using changes in measured angles by a plurality of fixed sensors mounted on the machine members in the three dimensional XYZ volumetric space to calculate machine geometry error and volumetric accuracy, wherein said machine geometry error and volumetric accuracy are calculated as roll, pitch, yaw, straightness and squareness errors, and calculating tool path error from the overall machine roll error, pitch error, yaw error, straightness error and squareness error (col. 2, lines 35-49; col. 3, lines 33-45; col. 10, lines 34-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ignagni’s teaching of calculating roll, pitch, yaw, straightness and squareness errors into the combination of Hardesty and Smith to arrive the claimed invention. Doing so would allow to provide algorithms for high precision characterization of the angular error in the movements of the movable member and consequently allow for machine compensation and automatic calibration (Ignagni, col. 2, lines 15-54).
Shivaswamy discloses a method for measuring the volumetric accuracy of a machine (para. 0016, 0040) having machine members (e.g., 60 and 42 in Figs. 1 and 2) and a working tool (e.g., cutting tool 93), the method comprising the steps of: mounting a plurality of sensors on the machine members (para. 0016, 0045); correlating each sensor (e.g., 122, 123 in Fig. 2) location to a physical location of a measured geometry point on the machine members (para. 0045); and calculating tool path error (Fig. 3 and related text). Shivaswamy further teaches: sensing and measuring machine member temperature, mapping the tool path error to the measured machine member temperature of each sensor location to track periodic changes in machine geometry as a function of temperature, and developing a trend analysis over time (Fig. 3 and related text). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shivaswamy’s teaching about machine member temperature into the combination of Hardesty/Smith/Ignagni to arrive the claimed invention. Doing so would allow to provide a method for determining an "effective" temperature of the machine, which such "effective temperature" thereof may be used, for example, in performing thermal expansion calculations as well as calibrating the motion of the machine to compensate for the thermal characteristics thereof (Shivaswamy, Abstract).
	Regarding claim 5, the combination of Hardesty/Smith/Ignagni does not but Shivaswamy further teaches: tracking changes in machine geometry determined by comparing sensor readings and interpolated results to the baseline characterization as a function of temperature on a timed basis (Fig. 3 and related text). As such, the combination of Hardesty/Smith/Ignagni/Shivaswamy renders the claimed invention obvious.
11.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hardesty in view of Smith et al., Ignagni and Shivaswamy et al. as applied to claim 4 above further in view of Jalluri et al. (US 10088826 B2).
	Regarding claims 6-8, the combination of Hardesty/Smith/Ignagni/Shivaswamy is silent on: said method further comprising the steps of: tracking changes in machine geometry as a function of temperature on an hourly basis; tracking changes in machine geometry as a function of temperature on a daily basis; tracking changes in machine geometry as a function of temperature on a seasonal basis.  
	Jalluri discloses a thermal error compensation method for machine tools having machine members (Abstract), comprising: sensing and measuring material temperature of the machine members (col. 8, lines 8-22); measuring a change of machine members continuously at each sensor location during machine operation (col. 7, line 66 – col. 8, line 8); and mapping tool path error to the measured material temperature of each sensor location to track periodic changes in machine geometry as a function of temperature (col. 9, line 53 – col. 10, line 40); develop a trend analysis over time (col. 7, line 9 – col. 9, line 52; also see Fig. 5); tracking changes in machine geometry as a function of temperature basis on a timed basis (col. 9, line 53 – col. 10, line 40); tracking changes in machine geometry as a function of temperature (see discussion for claim 5 above); wherein said tracking is on an hourly basis (col. 7, lines 9-30).
	It would have been obvious to one of ordinary skill in the art to incorporate Jalluri’s teaching of tracking changes in machine geometry as a function of temperature basis on a timed basis into the combination of Hardesty/Smith/Ignagni/Shivaswamy to arrive the claimed invention. Doing so would provide the method of the combination of Hardesty/Smith/Ignagni/Shivaswamy with ability of improving, troubleshooting, or assessing the effectiveness of CNC machine thermal compensation mechanisms (Jalluri, Abstract).

		
Response to Arguments
12.	Applicant's arguments received 09/10/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 7-11 as set forth above in this Office action.
	
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862       

/TOAN M LE/Primary Examiner, Art Unit 2864